 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 1 of 9 PageID 1




           IN THE UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA
                   FORT MYERS DIVISION
KELLY FORTE,

       Plaintiff,                                 Case No.:

v.

LEE MEMORIAL HEALTH SYSTEM,
Doing business as Cape Coral Hospital,

      Defendant.
________________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, KELLY FORTE, brings this action and complaint for damages and

demand for jury trial against Defendant, LEE MEMORIAL HEALTH SYSTEM,

doing business as Cape Coral Hospital, (hereinafter “LMH”), and states:

                               JURISDICTION & VENUE
       1.       The Court has original jurisdiction over Plaintiff’s Title VII of the Civil

Rights Act of 1964 (“Title VII”) claims pursuant to 28 U.S.C. § 1331. See 42 U.S.C. §

2000e et seq.

       2.       The Court has supplemental jurisdiction over Plaintiff’s Florida Civil

Rights Act (“FCRA”) claims pursuant to 28 U.S.C. § 1367, as these claims are so

related to Plaintiff’s Title VII claims that they form part of the same case or

controversy.

       3.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to Plaintiff’s claims occurred in
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 2 of 9 PageID 2




Lee County, Florida, which is located within the Fort Myers Division of the Middle

District of Florida.

       4.     Plaintiff, who at the time of her termination from employment with

Defendant was a high-risk pregnant woman, was terminated from her position in

violation of Defendant’s own rules and policies, and was treated less favorably than

other similarly situated employees who were not pregnant.


                SATISFACTION OF CONDITIONS PRECEDENT
       5.     On July 5, 2018, Plaintiff dual filed her Charge of Discrimination with

the Equal Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), alleging that Defendant, LMH discriminated and

retaliated against her because of her pregnancy, in violation of Title VII and the

FCRA. See attached hereto as Exhibit “A”.

       6.     On November 12, 2020, the EEOC issued Plaintiff her right to sue

letter. See attached hereto as Exhibit “B”.

       7.     Plaintiff files this action within the applicable period of limitations.

       8.     All conditions precedent have been satisfied and/or waived.


                                        PARTIES
       9.     At all times material hereto, Plaintiff was a resident of Lee County,

Florida.

       10.    At all times material to this action Defendant was, and continues to be,

a corporation operating the Cape Coral Hospital in Lee County, Florida.


                                             2
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 3 of 9 PageID 3




       11.    The illegal conduct alleged occurred within the judicial district in and

for Lee County Florida.

       12.    At all times relevant to this Complaint, Defendant was an “employer”

as defined by the Title VII.

       13.    At all times relevant to this Complaint, Defendant employed more than

15 persons.

       14.    At all times material hereto, Plaintiff was an individual, and an

employee of LMH within the meaning of Title VII.

       15.    At all times material hereto, Defendant was Plaintiff’s employer within

the meaning of the FCRA.

       16.    At all times material hereto, Plaintiff was an individual and an

employee of LMH within the meaning FCRA.

       17.    Based on information and belief, Intuitive acquired all, or substantially

all, of LMH’s assets and liabilities.


                                        FACTS
        18.   From 2011 to 2013, Plaintiff was employed with LMH at its Gulf Coast

Hospital facility.

        19.   On approximately November 30, 2015, Plaintiff was hired by

Defendant as a registered nurse at LMH’S Cape Coral Hospital.

        20.   Plaintiff was an exemplary employee, never having as much as a write-

up throughout her employment with Defendant.


                                           3
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 4 of 9 PageID 4




       21.    In 2017, Plaintiff made Defendant aware of her “high risk” pregnancy.

       22.    In September 2017, Defendant began preparation for the approaching

Hurricane Irma.

       23.    One of Defendant’s procedures to handle such emergency conditions

was to assign an “A” team and a “B” team.

       24.    The “A” team was scheduled to be present throughout the entirety of

the storm until the “all clear,” and the “B” team was scheduled to arrive on Monday

September 11, 2017.

       25.    Plaintiff was assigned to the “A” team.

       26.    Plaintiff reported for work at her assigned time, and worked all day on

September 9, 2017, preparing for the hurricane.

       27.    However, on the night of September 9, 2017, Plaintiff experienced

severe cramping and was concerned about her unborn child.

       28.    Plaintiff immediately informed her supervisor on duty, Bill St. Laurent,

and was given permission to leave the hospital.

       29.    After obtaining permission from her supervisor, Plaintiff left the

hospital.

       30.    On September 11, 2017, Plaintiff was informed of her termination by

Ms. Pat Crowe.

       31.    Ms. Crowe advised Plaintiff she was being terminated because she left

before the “all clear.”



                                           4
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 5 of 9 PageID 5




       32.   Specifically, Ms. Crowe stated to Plaintiff that Plaintiff should have

obtained Ms. Crowe’s permission, specifically, before leaving the hospital.

       33.   Defendant had a written policy in 2017 regarding discipline for

absenteeism during a hurricane, S09 06 145, which specifically addresses discipline

for those “who either refuse or fail to report to work as scheduled before, during, and

after a hurricane emergency,” and states that all individuals “may” be subject to

corrective action.

       34.   The corrective action set forth in S09 06 145 for a first offense of “no

show with no notification,” is a final warning, not termination.

       35.   In this matter, Plaintiff not only “showed,” but she worked until she

was given express permission to leave.

       36.   Regardless, Plaintiff was not treated according to LMH’S policies, but

rather was immediately terminated from employment despite having committed no

infraction which would merit termination.

       37.   Plaintiff did not engage in any conduct that would require termination

per the law or LMH’s policies.

       38.   Specifically, Plaintiff is able to identify individuals who were not high-

risk pregnant women on both Team “A” and Team “B” who committed worse

infractions during the same hurricane without enduring the same discipline.

       39.   For example, unlike Plaintiff, who reported and left with permission,

another employee on Team “A,” was simply a “no show.” That employee was given

two written warnings.
                                          5
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 6 of 9 PageID 6




        40.   Another employee on Team “A,” had a non-pregnancy related medical

condition, did not appear for her shift, and was not terminated.

        41.   Two employees on Team “B,” did not report to their assigned shift, and

were not terminated.

        42.   Plaintiff is specifically aware that non-pregnant employees have

received verbal and written warnings prior to termination with respect to attendance-

related infractions.

        43.   Plaintiff, a high-risk pregnant employee, who reported for work and did

not leave until her supervisor told her that she could, was provided no verbal or

written warning prior to her termination.

        44.   Plaintiff, a high-risk pregnant employee, lost her job and her health

insurance at the very moment that she needed it most, due to Defendant’s abrupt

termination of her employment under circumstances in which she was treated less

favorably than employees who were not pregnant.

        45.   Plaintiff’s unequal treatment was due to the fact that she was a pregnant

employee whose absence from work was due to her pregnancy.

         COUNT I - DISCRIMINATION IN VIOLATION OF TITLE VII
                            (PREGNANCY)

       46.    Plaintiff re-alleges and readopts the allegations contained in paragraphs

1-45 as if fully set forth herein.

       47.    Defendant discriminated against Plaintiff on the basis of her pregnancy.




                                            6
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 7 of 9 PageID 7




          48.   Defendant disciplined Plaintiff more harshly for her absence due to

pregnancy than it disciplined other employees whose absences, even in the same

period of Hurricane Irma, were not related to pregnancy.

          49.   The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights to be free from discrimination because of her pregnancy

under Title VII.

          50.   The conduct of Defendant and its agents and employees, proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          51.   The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendants, to deter it, and others, from such conduct in the

future.

          52.   Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).


          COUNT II - DISCRIMINATION IN VIOLATION OF THE FCRA
                              (PREGNANCY)

          53.   Plaintiff re-alleges and readopts the allegations contained in paragraphs

1-45 as if fully set forth herein.



                                             7
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 8 of 9 PageID 8




          54.   Discrimination on the basis of pregnancy is a violation of the FCRA.

See Fla. Stat. § 760.10.

          55.   Defendant discriminated against Plaintiff on the basis of her pregnancy.

          56.   Defendant disciplined Plaintiff more harshly for her absence due to

pregnancy than it disciplined other employees whose absences, even in the same

period of Hurricane Irma, were not related to pregnancy.

          57.   The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights to be free from discrimination on the basis of her pregnancy

under the FCRA.

          58.   The conduct of Defendant and its agents and employees, proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          59.   The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it, and others, from such conduct in the

future.

          60.   Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to Fla. Stat. § 760.11(5).




                                             8
 Case 2:21-cv-00073-JLB-NPM Document 1 Filed 01/28/21 Page 9 of 9 PageID 9




                               PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for the following relief:

      a. An award of back pay and all other benefits, perquisites and other
         compensation from Defendant which plaintiff would have received had she
         maintained her position with Defendant, plus interest;
      b. An award of front pay, including benefits, insurance and benefits costs, as
         well as retirement benefits;
      c. An award reimbursing Plaintiff for all expenses and financial losses
         Plaintiff has incurred due to Defendant’s actions;
      d. Reasonable attorney's fees and costs;
      e. Compensatory damages;
      f. Punitive damages and;
      g. Such other relief as this Court shall deem appropriate.

                                      JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as a matter of right.


Dated this 28th day of January, 2021.

                                         Respectfully Submitted,



                                         Angeli Murthy, Esquire, B.C.S.
                                         FL Bar No.: 088758
                                         MORGAN & MORGAN, P.A.
                                         8151 Peters Road, Suite 4000
                                         Plantation, FL 33324
                                         Telephone: (954) 318-0268
                                         Facsimile: (954) 327-3016
                                         E-mail: amurthy@forthepeople.com
                                         Trial Counsel for Plaintiff




                                            9
